EXHIBIT 10.36

 

RYERSON TULL, INC.

Directors’ Compensation Summary

 

Directors Compensation Plan

 

Our non-employee directors receive compensation consisting of cash and
restricted stock. The annual base fee is $80,000. We also pay non-employee
directors $1,000 for attending a special Board meeting and $1,000 for attending
a special committee meeting that is not held in connection with a regular or
special Board meeting. The Chairs of the Compensation Committee and of the
Nominating and Governance Committee receive an additional annual fee of $4,000;
and the Audit Committee Chair receives an additional fee of $8,000 per year. No
fees are paid to members of the Executive Committee. Non-employee directors are
reimbursed for actual expenses to attend meetings. The Chairman of the Board,
who is our employee, is not paid any of these base fees or special fees and
receives no extra pay for serving as a director.

 

We pay the $80,000 annual base fee described above $40,000 in cash and $40,000
in shares of our common stock. The non-employee directors can choose to receive
all or any part of the $40,000 cash portion in whole shares of our common stock.
A total of 461,000 shares of our common stock are reserved for issuance under
the Directors’ Compensation Plan, with a total of 147,195 available for grant
under the Plan.

 

We pay the cash portion of the annual fee quarterly, prorating the quarterly
payment if a director serves for part of a quarter. We pay the stock portion as
restricted stock issued at the beginning of the director’s term, with a prorata
portion of those shares vesting at each the end of each calendar quarter. The
non-employee directors receive the same cash dividends on the restricted stock
as a stockholder of our common stock. If a director leaves the Board early, he
or she forfeits any shares that are still restricted and have not yet vested.

 

The non-employee directors can choose to defer payment of all or any portion of
their fees into Ryerson Tull stock equivalents with dividend equivalents or into
a deferred cash account that earns interest at the prime rate in effect at
JPMorgan Chase & Co. (or its successor). We pay the deferred amounts in from one
to ten installments after the director leaves the Board.

 

Until the 2003-2004 director term, we paid a portion of the annual base fee in
stock options awarded to each non-employee director. One director appointed to
the Board in January 2004 received an option for 800 shares, representing the
pro rata portion of the remainder of the 2003-04 director term served by this
director. The option exercise price equaled the fair market value of our common
stock on the grant date. The options vest 50% on the six-month anniversary of
the grant date and 100% at one year from date of grant. They expire no later
than 10 years after the date of grant.

 

Insurance and Indemnification

 

We pay the premiums on a business accident insurance policy insuring each
director for up to $500,000. We maintain directors’ and officers’ insurance
coverage for the directors, executive officers and the Company. The Company also
has entered into an indemnification agreement with each director to preserve the
maximum protections provided by state corporation law and our By-laws and to
provide assurance to directors and officers regarding future rights to
indemnification.

 